Citation Nr: 1745941	
Decision Date: 10/16/17    Archive Date: 10/31/17

DOCKET NO.  15-19 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Newark, New Jersey


THE ISSUE

Entitlement to service connection for cold injury residuals of the upper and lower extremities.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Hammad Rasul, Associate Counsel





INTRODUCTION

The Veteran served on active duty from August 1949 to January 1953.  

This appeal to the Board of Veterans' Appeals (Board) arose from a February 2013 rating decision in which the RO, inter alia, denied service connection for peripheral neuropathy of the left hand cold war injury, peripheral neuropathy of the right hand cold war injury, peripheral neuropathy of the left foot cold war injury, and peripheral neuropathy of the right foot cold war injury.  In March 2013, the Veteran filed a notice of disagreement (NOD).  The RO issued a statement of the case (SOC) in May 2015, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) that was received by the RO in June 2015.

In January 2016, the Vice Chairman of the Board advanced this appeal on the Board's docket, pursuant to 38 U.S.C.A. § 7107 (a)(2)(C) (West 2014) and 38 C.F.R. § 20.900 (c) (2016).

Also in January 2016, the Board characterized the appeal as encompassing the matter reflected on the title page, and remanded this matter for additional development.  After accomplishing further action, in April 2016, the agency of original jurisdiction (AOJ), issued a supplemental SOC (SSOC) reflecting the continued denial of the claim.  

In September 2016, the Board again remanded the remaining matter on appeal  for additional development.  After accomplishing further action, in February 2017, the AOJ issued a SSOC reflecting the continued denial of the claim.

While the Veteran previously had a paper claims file, this appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA claims processing  systems.

For reasons expressed below, the claim on appeal is, again, being remanded to the AOJ.  VA will notify the Veteran when further action, on his part, is required.


REMAND

Unfortunately, the Board finds that further action on the remaining claim on appeal is warranted, even though such will, regrettably, further delay an appellate decision on this matter.    

A remand by the Board confers upon a veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

As previously indicated, in January 2016 the Board remanded the claim on appeal,  observing that the Veteran had been diagnosed by a VA examiner with peripheral neuropathy during his January 2013 VA examinations.  At that time, the Board also noted the reports of the Veteran's January 2013 VA examinations, which reflect the conclusion that the Veteran's currently diagnosed peripheral neuropathy did not originate in service.  However, the Board found the January 2013 VA examiner failed to provide even a slight rationale to explain his conclusion that exposure to cold temperatures did not result in a latent onset peripheral neuropathy, and also appears to have mis-interpreted the facts as explained by the Veteran.  As such, the Board remanded the claim to obtain a comprehensive rationale from the January 2013 VA examiner, which fully addressed all pertinent evidence, to specifically include the Veteran's competent reports of his exposure to extreme cold temperatures while stationed in Alaska, as well as his reports of experiencing numbness and tingling following service that has worsened over time.

In March 2016, the Veteran was afforded a VA examination by a neurologist who had not previously examined this Veteran.  In sum, the neurologist concluded the Veteran's claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  Following this opinion, the neurologist merely restated the January 2013 examiner's findings.  This cursory determination by the March 2016 VA neurologist failed to address the issue presented in any meaningful way.

In September 2016, the Board again remanded the claim to provide the Veteran a VA examination to address the etiology of his claimed cold injury residuals.  The examiner was instructed to discuss and consider the Veteran's competent lay statements as they relate to his reports of exposure to extreme cold temperatures in Alaska, as well as his reports of experiencing symptoms of numbness and tingling following discharge, which have worsened over time.  

In November 2016, the Veteran was afforded a VA examination.  In sum, the neurologist concluded the Veteran's claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  Following this opinion, the neurologist again restated the January 2013 examiner's findings.  Additionally, the neurologist reasoned that a cold injury exposure 60 years ago is less likely now to have caused the Veteran's current symptoms.  Again, the neurologist failed to consider and  discuss the Veteran's lay statements that, after service, he began to experience numbing and tingling in his feet, which he did not think of much at the time, but indicated that the symptoms worsened over the following years.

Under these circumstances, the Board finds that record still does not include an adequate medical opinion addressing the etiology of the disability under consideration, and that another remand of this matter to obtain a medical etiology opinion -based on full consideration of all documented medical history and assertions, and supported by complete, clearly-stated rationale-is needed to resolve this claim.  See Stegall, supra.  See also 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Notably, moreover, once VA undertakes the effort to provide an examination or obtain a medical opinion, an adequate one must be provided or obtained.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Hence, on remand, the AOJ should arrange to obtain an addendum opinion from an appropriate physician, based on claims file review (if possible).  The AOJ should only arrange for the Veteran to undergo a VA examination, by an appropriate physician, if, in the judgment of the designated physician, one is needed to provide the requested opinion.  The Veteran is hereby notified that failure to report to any scheduled examination, without good cause, may well result in denial of the claim.  See 38 C.F.R. § 3.655 (2016).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  

Prior to obtaining further medical opinion in connection with this claim, to ensure that all due process requirements are met, and the record is complete, the AOJ should undertake appropriate action to associate with the claims all outstanding, pertinent records, to include VA treatment records.

The AOJ should also give the Veteran another opportunity to provide information and/or evidence pertinent to the remaining claim on appeal (particularly as regards any private (non-VA) treatment), explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103 (b) (West 2014); but see 38 U.S.C.A. § 5103 (b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period). 

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2016).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted prior to adjudicating the remaining claim on appeal.


Accordingly, this matter is hereby REMANDED for the following action:

1.Undertake appropriate action to obtain all outstanding records of VA evaluation and/or treatment of the Veteran, following the procedures set forth is 38 C.F.R. § 3.159 as regards obtaining records from Federal facilities.  All records/responses received should be associated with the claims file.
2.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization, to obtain any additional evidence pertinent to the remaining claim on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all pertinent, outstanding private (non-VA) records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period). 

3.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken. 

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange to obtain from an appropriate physician an addendum opinion addressing the etiology of peripheral neuropathy based on review of the claims file (if possible).  

Only arrange for the Veteran to undergo VA examination, by an appropriate physician, if, in the judgment of the designated physician, one is needed to provide the requested opinion.  

The contents of the entire, electronic claims file (in VBMS and Virtual VA), to include a complete copy of this REMAND, must be made available to the designated individual, and the examination report should include discussion of the Veteran's documented medical history and assertions.  

If the Veteran is examined, all appropriate tests and studies should be accomplished (with all findings made available to the requesting physician prior to the completion of his or her report), and all clinical findings should be reported in detail.

The examiner should render an opinion, consistent with sound medical principles, as to whether it is at least as likely as not (i.e, a 50 percent or greater probability) that the Veteran's peripheral neuropathy is etiologically related to alleged in-service cold injury.
In addressing the above, the examiner must consider and discuss all pertinent medical and other objective evidence, and all lay assertions.  In this regard, the examiner must discuss and consider the Veteran's competent lay statements as they relate to his reports of exposure to extreme cold temperatures in Alaska, as well as his reports of experiencing symptoms of numbness and tingling following discharge, which have worsened over time.  

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the Veteran's lay assertions in any regard are discounted, the examiner should clearly so state, and explain why. 

Complete, clearly-state rationale for the conclusions reached must be provided.

5.  To help avoid future remand, ensure that all requested actions have been accomplished in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action must be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

6.  After completing the requested actions, and any additional development deemed warranted, adjudicate the claim for service connection for cold injury residuals of the upper and lower extremities  in light of all pertinent evidence (to include all that added to the VBMS and/or Virtual VA file(s) since the last adjudication) and legal authority. 

7.  If the benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford them  an appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All claims remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  The AOJ is reminded that this appeal has been advanced on the Board's docket.



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).




